Dickinson, J.
The evidence of the parol agreement, contemporaneous with the written acceptance, was properly excluded. The agreement thus sought to be shown was of a nature to vary the definite legal obligation clearly expressed in the written contract, and, if allowed to affect the case, it would have made the defendant’s liability to be different from that expressed in the written instrument. It would have made that liability to depend upon conditions not there expressed or referred to.
Order affirmed.